Case 2:20-cr-00144-RAJ Document 23 Filed 04/19/21 Page 1 of 2

WA/WD PTS-Summons

(01/19) UNITED STATES DISTRICT COURT

for
Western District of Washington

Petition for Summons for Defendant Under Pretrial Services Supervision

Date of Report: 04/16/2021

Name of Defendant: Sami Horner Case Number: CR20-144RAJ-1
Name of Judicial Officer: The Honorable Mary Alice Theiler, United States Magistrate Judge
Original Offense: Unlawful Possession of a Destructive Device

Date Supervision Commenced: 08/28/2020

Bond Conditions Imposed:

e Submit to drug and alcohol testing, to include urinalysis, breathalyzer, or hand-held testing devices, as
directed by Pretrial Services. You shall not use, consume, or possess alcohol, any product containing
alcohol, or other intoxicants, including medication, unless prescribed to you by a physician and under
the direction of Pretrial Services. Obtain an alcohol/substance abuse evaluation and follow any
treatment recommendations as directed by Pretrial Services. You shall participate as directed in a
program approved by the probation and pretrial services office for treatment of narcotic addiction, drug
dependency, or substance abuse, which may include testing to determine if the defendant has reverted
to the use of drugs or alcohol.

e Travel is restricted to the Western District of Washington, or as directed by Pretrial Services.

e You are prohibited from possessing or having access to firearms and dangerous weapons. All firearms
and dangerous weapons must be removed from your residence(s), vehicle(s), and place of employment.
This condition operates in conjunction with any restrictions imposed under Title 18, USC 922, and the
Washington State Revised Code, Chapter 9.41.

e Undergo a mental health, psychiatric or psychological evaluation and follow all treatment
recommendations in that evaluation, as directed by Pretrial Services. You shall take all medications as
prescribed.

e Maintain employment, or, if unemployed, actively

e The defendant shall abide by all federal, state, and local directives regarding the COVID-19 pandemic.

 

 

PETITIONING THE COURT
To issue a Summons

I allege the defendant has violated the following conditions of supervision:

Nature of Noncompliance:
1. The defendant violated a standard condition requiring they must not use, consume or possess any
controlled substances, including medication, unless prescribed by a physician and approved in advance
by the Pretrial Services Officer, by using marijuana on or about February 9, 2021.

United States Probation Officer Recommendation:
Issue a Summons
Case 2:20-cr-00144-RAJ Document 23 Filed 04/19/21 Page 2 of 2

The Honorable Mary Alice Theiler, United States Magistrate Judge Page 2
Petition for Summons for Defendant Under Pretrial Services Supervision 4/16/2021

I consulted with Assistant United States Attorney Thomas Woods, and defense counsel, Jesse Cantor and both
concur with the recommendation to request a summons to address this issue.

I swear under penalty of perjury that the APPROVED:

foregoing is true and correct. Monique D. Neal
Chief United States Probation and Pretrial Services Officer

Executed on this 16th day of April, 2021. BY:

W.. fran Font

Mark Okano Jaymie Parkhurst

United States Probation Officer Supervising United States Probation Officer

 

 

THE COURT FINDS PROBABLE CAUSE AND DIRECTS:

{Xl The Issuance of a Summons (conditions of supervision shall remain in effect pending final adjudication)
L] The Issuance of a Warrant under seal (conditions of supervision shall remain in effect pending final

 

adjudication)
Mary Alice poe United States Magistrate Judge

L] Other
April 19, 2021
Date
